The undersigned have reviewed this matter including the briefs of the parties and the prior Order of Commissioner Ballance.  The appealing party has not shown good ground to reconsider or amend the Order.  Therefore, the Full Commission adopts and affirms the prior Order of Commissioner Balance and enters the following Order.
Plaintiff's claim was not timely filed and is therefore barred by the Statute of Limitations.  Moreover, even if plaintiff's claim were timely filed, plaintiff has not stated a claim for negligence.  Therefore, defendant's motion to dismiss is hereby GRANTED.
This the ___ day of December 2001.
                           S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/____________ BUCK LATTIMORE CHAIRMAN
  S/______________ RENE C. RIGGSBEE COMMISSIONER